Order unanimously reversed, without costs, and petition dismissed. Memorandum: Family Court committed reversible error in this proceeding pursuant to article 7 of the Family Court Act when it played the role of the County Attorney, who was absent, and called and examined witnesses against the respondent at the fact-finding hearing (cf. People v Yut Wai Tom, 53 NY2d 44, 56-58). Moreover, the evidence adduced at that hearing is insufficient as a matter of law to establish beyond a reasonable doubt that respondent is a person in need of supervision within the meaning of subdivision (a) of section 712 and subdivision (b) of section 744 of the Family Court Act (see Matter of Rebecca G., 93 AD2d 1000; Matter of David N., 92 AD2d 739). (Appeal from order of Erie County Family Court, Killeen, J. — person in need of supervision.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.